                      IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF NEW MEXICO


ANWAR GREENE and LEE GIBSON,

       Plaintiffs,

v.                                                        CIV 16-0222 KBM/SCY

SIMON PROPERTY GROUP, INC.,

       Defendant.


              MEMORANDUM OPINION AND ORDER
     DENYING PLAINTIFFS’ AMENDED MOTION TO RECONSIDER

       THIS MATTER comes before the Court on Plaintiffs’ Amended Motion to

Reconsider and Amend Judgment (Doc. 112), filed November 1, 2018. Having reviewed

the parties’ briefs and submissions, the Court finds that the motion lacks merit.

       As the Tenth Circuit has noted,

       [t]he Federal Rules of Civil Procedure do not recognize a “motion to
       reconsider.” Instead, the rules allow a litigant subject to an adverse
       judgment to file either a motion to alter or amend the judgment pursuant to
       Fed. R. Civ. P. 59(e) or a motion seeking relief from the judgment pursuant
       to Fed. R. Civ. P. 60(b). These two rules are distinct; they serve different
       purposes and produce different consequences. Which rule applies to a
       motion depends essentially on the time a motion is served.

Van Skiver v. United States, 952 F.2d 1241, 1243 (10th Cir. 1991). Motions filed within

a 28-day window after entry of judgment are considered requests to alter or amend

pursuant to Rule 59(e). Such a Rule 59(e) “motion for reconsideration is appropriate

where the court has misapprehended the facts, a party’s position, or the controlling law.”

Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000). On the other
hand, motions filed after Rule 59(e)’s 28-day deadline are deemed motions bought

pursuant to Rule 60(b). That rule identifies six grounds for relief:

       (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly
       discovered evidence that, with reasonable diligence, could not have been
       discovered in time to move for a new trial under Rule 59(b); (3) fraud
       (whether previously called intrinsic or extrinsic), misrepresentation, or
       misconduct by an opposing party; (4) the judgment is void; (5) the judgment
       has been satisfied, released, or discharged; it is based on an earlier
       judgment that has been reversed or vacated; or applying it prospectively is
       no longer equitable; or (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b).

       In the instant case, the Court entered summary judgment for Defendant and

dismissed this action in its entirety on September 29, 2018. Doc. 108. Plaintiffs then

filed their original Motion to Reconsider and Amend Judgment (Doc. 110) on October

27, 2018, which would be within the 28-day window for filing a motion to alter or amend

pursuant to Rule 59(e). Evidently the original motion violated several of our District’s

local rules, and this Amended Motion was filed on November 1, 2018 – after the

deadline set forth in Rule 59(e) – to bring the motion into technical compliance with

those local rules. Doc. 114 at 2, n.1. For the reasons set forth below, whether analyzed

under the standards for relief under Rule 59(e) or Rule 60(b), Plaintiffs fail to meet their

burden to establish that they are entitled to relief.

       In their Reply Brief, Plaintiffs contend that their current “motion clarifies certain

disputed facts about which there has been some misapprehension.” Doc. 112 at 2. Yet

this assertion ignores that Plaintiffs chose not to contest any of the material issues of

undisputed facts set forth by Defendant in its motion for summary judgment. Plaintiffs

now rely on purported “new” evidence without any showing that it was unavailable at the

time of my decision on the summary judgment motion. I therefore agree with Defendant

                                               2
that this is simply Plaintiffs’ “belated attempt to demonstrate material fact issues” using

affidavits, deposition testimony, and exhibits to which they had access when they

responded to the motion for summary judgment in April 2018. Doc. 114 at 3-4. The time

for presenting that evidence is long past. See Van Skiver, 952 F.2d at 1243

("[R]evisiting the issues already addressed is not the purpose of a motion to reconsider

and advancing new arguments or supporting facts which were otherwise available for

presentation when the original summary judgment motion was briefed is likewise

inappropriate."). Simply put, whether characterized as an attempted “do-over” or

“second bite at the apple,” Plaintiffs’ late effort is just that – too late.

       Plaintiffs’ counsel repeats his position taken at oral arguments on the motion for

summary judgment that granting summary judgment results in “a manifestly unjust

outcome.” Doc. 116 at 1. But the entry of summary judgment “is not ‘a disfavored

procedural shortcut but rather [it is] an integral part of the Federal Rules as a whole,

which are designed to secure the just, speedy, and inexpensive determination of every

action.’” Garcia v. Vilsack, 628 F. Supp. 2d 1306, 1308-09 (D.N.M. 2009) (quoting

Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986)). And, as detailed in my September

29, 2018 Memorandum Opinion and Order, Plaintiffs were given ample opportunity to

come forth with evidence demonstrating disputed issues of material fact and failed to do

so. I also explained why Plaintiffs’ request for additional discovery under Rule 56(d) was

woefully deficient. See Doc. 107 at 5-7. In summary, on the record before the Court,

Defendant clearly established its entitlement to judgment as a matter of law, and this

Court sees no error in its decision nor justification to alter its final judgment.




                                                 3
       Insofar as Defendant requests the imposition of sanctions for the filing of this

motion to amend or alter, the Court declines to do so. Throughout this litigation,

Plaintiffs’ counsel has repeatedly misapprehended his obligations and the burdens that

are imposed by both the federal rules of procedure and our local district rules. It

appears that this lawsuit is his first as an attorney of record in federal district court in

New Mexico. Thus, the unnecessary delay and needless increase in costs of litigation of

which Defendant complains may well be due Mr. Ruiz de la Torre’s inexperience in

federal court rather than constitute vexatious conduct.

       Finally, Plaintiffs’ counsel has often asserted that it is unfair for his clients to be

penalized for the missteps of their attorneys. The Supreme Court has explained that

even in cases involving the most severe sanctions,

       [t]here is certainly no merit to the contention that dismissal of petitioner's
       claim because of his counsel's unexcused conduct imposes an unjust
       penalty on the client. Petitioner voluntarily chose this attorney as his
       representative in the action, and he cannot now avoid the consequences of
       the acts or omissions of this freely selected agent. Any other notion would
       be wholly inconsistent with our system of representative litigation, in which
       each party is deemed bound by the acts of his lawyer-agent and is
       considered to have “notice of all facts, notice of which can be charged upon
       the attorney.”

Link v. Wabash R. Co., 370 U.S. 626, 633-34 (1962) (quotation omitted).

       Wherefore,

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Plaintiffs’

Amended Motion to Reconsider and Amend Judgment (Doc. 112), filed November 1,

2018 is denied.

                                      _______________________________________
                                      UNITED STATES MAGISTRATE JUDGE
                                      Presiding by Consent



                                               4
